Case: 19-40169      Document: 00515160555         Page: 1    Date Filed: 10/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 19-40169                             FILED
                                 Conference Calendar                  October 16, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME TREJO-LOPEZ, also known as Juan Perez-Garcia, also known as
Pedro Lopez-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:18-CR-1959-1


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jaime Trejo-Lopez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Trejo-Lopez has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40169    Document: 00515160555    Page: 2   Date Filed: 10/16/2019


                                No. 19-40169

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2